Citation Nr: 0521144	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  01-10 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim seeking service connection for 
bilateral pes planus (flat feet).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant served on active duty for two months and 
10 days from June to August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In February 2004, the appellant 
testified at a hearing held before a Hearing Officer at the 
RO.  A transcript of that hearing is of record.  

The case was last before the Board in September 2004, when it 
was remanded for further action.


REMAND

Entitlement to service connection for bilateral pes planus 
was previously denied by unappealed rating actions dated in 
January and February 1986, and in February 1987, on the 
grounds that the bilateral pes planus noted at the time of 
the appellant's enlistment in the military was not aggravated 
during his period of active service.  The present attempt to 
reopen that claim was received in April 2001; therefore, the 
provisions of 38 C.F.R. § 3.156(a) (2001), which pertain to 
reopening requests filed prior to August 29, 2001, are 
applicable to the veteran's claim to reopen.  

In the September 2004 remand, the Board instructed the 
Appeals Management Center (AMC) to issue a notification 
letter to the appellant which satisfied the requirements of 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and to inform the 
appellant in that letter of the  legal criteria governing his 
attempt to reopen this claim.  Thereafter, the AMC was 
instructed to readjudicate the claim "in light of all 
pertinent evidence and legal authority."  

The VCAA notification letter issued to the appellant on 
October 26, 2004, reflects the provisions of 38 C.F.R. 
§ 3.156(a) which are currently in effect and which pertain 
only to claims received on and after August 29, 2001.  In 
addition, the AMC then issued a supplemental statement of the 
case in which it was held that no new and material evidence 
had been submitted to reopen this claim without citing to any 
controlling legal criteria or definition of new and material 
evidence.  The actions of the AMC do not fully satisfy and 
comply with the Board's directions in the September 2004 
remand.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998). 

Accordingly, this appeal is remanded to the RO via the AMC 
for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  This notification letter 
must inform the veteran of the provisions 
of 38 C.F.R. § 3.156(a) (2001).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim to reopen 
under the correct legal criteria 
pertaining to such claims received prior 
to August 29, 2001.  

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

